Citation Nr: 0621646	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
with gastrectomy under the provisions of 38 U.S.C.A. § 1151 
(West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005, the Board granted 
the veteran's motion to advance his appeal on the docket and 
remanded this matter to the RO for additional development.


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  Any additional gastrointestinal impairment experienced by 
the veteran following VA medical or surgical treatment in 
January 1964 is not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident of fault on the part of VA, nor as a result of an 
event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability caused by VA 
medical or surgical treatment in January 1964 have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in April 2001.  Because the 
claim was filed after October 1, 1997, the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination) is not applicable.  The version of 38 U.S.C.A. 
§ 1151 that became effective October 1, 1997, is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  These regulations largely implement 
the provisions of 38 U.S.C.A. § 1151.  It is noted that the 
RO considered the amended regulations, codified at 38 C.F.R. 
§ 3.361, in the May 2005 statement of the case.  Thus, there 
is no prejudice in the Board also considering the new 
regulation.

The veteran claims that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 because he has been 
experiencing progressively increasing symptoms of 
gastrointestinal impairment, including bile reflux, as a 
result of VA surgery performed in January 1964.  

VA medical records reflect that the veteran underwent a 
sigmoidoscopy, hemigastrectomy, and vagotomy in January 1964.  
In addition, an April 1999 private surgical report notes that 
the veteran had "anatomical abnormalities since his 
gastrectomy."

A January 2006 report of VA examination includes the opinion 
that the veteran has a gastrointestinal disorder which was 
caused or aggravated by VA medical or surgical treatment.  
However, this examination report also includes the opinion 
that the proximate cause of the veteran's gastrointestinal 
disorder is not the result of carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination.  The examiner 
also concluded that VA did not fail to exercise the degree of 
care that would be expected of a reasonable healthcare 
provider and that the proximate cause of the veteran's 
present gastrointestinal disorder is not the result of an 
event that was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  The post-service medical record, 
as a whole, fully supports the findings of the VA examiner, 
providing more evidence against this claim. 
  
The Board empathizes with the veteran's continued 
gastrointestinal impairment; however, after a thorough review 
of the evidence, to include the January 2006 VA medical 
opinion, which the Board feels is entitled to great probative 
weight, the Board finds that the procedures followed by the 
VAMC with respect the veteran's sigmoidoscopy, 
hemigastrectomy, and vagotomy in January 1964, were 
reasonable and were consistent with the appropriate degree of 
care required at that time.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for the post-surgical residuals of sigmoidoscopy, 
hemigastrectomy, and vagotomy.  Although the veteran appears 
to have had additional disabilities after the surgery, there 
is no competent evidence that these disabilities were caused 
by VA carelessness, negligence, lack of proper skill, error 
in judgment, or some other incident of fault or as a result 
of an event that was not reasonably foreseeable.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran as well as by the statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the statement of the case includes 
the text of the regulation that implements the statutory 
notice and assistance provisions.  Finally, the Board notes 
that initial notice with respect to the veteran's claim was 
provided in June 2001, prior to the rating decision on 
appeal, and this letter essentially asked the veteran to 
provide any evidence in his possession that may be pertinent 
to the appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that any deficiency in the 
notice to the veteran or the timing of such notice is 
harmless error. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notices already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to otherwise grant 
this claim.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notices have resulted in any prejudice to 
the veteran.

With respect to the duty to assist, the RO has obtained 
service, VA, and private medical records, the veteran has 
provided testimony at a hearing before a hearing officer at 
the RO, and he has been afforded VA a examination with 
respect to his claim.  Accordingly, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  

It is acknowledged that, in the written presentation to the 
Board, the veteran's representative argues that VA failed in 
its duty to assist by not obtaining quality assurance records 
from the VA Medical Center.  VA's medical quality-assurance 
program consists of systemic health care reviews carried out 
by or for VA for the purpose of improving the quality of 
medical care or improving the utilization of health care 
resources in VA medical facilities.  Such data may relate to 
the structure, process or outcome of health care provided by 
VA.  See 38 U.S.C.A. § 17.500(c).  Under 38 U.S.C.A. § 5705, 
records created as part of the medical quality-assurance 
program are confidential and access is limited.  The 
regulations at 38 C.F.R. §§ 17.500-17511 explain the 
provisions for maintaining confidentiality and limit access 
to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 
38 C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 17.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations 38 C.F.R. § 17.500 through 17.511, and 
no specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

In any event, it is found that any additional pertinent 
records from January 1964, more than 40 years ago, do not 
exist and that any effort to obtain such records would be a 
futile gesture. 

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Moreover, the 
veteran's representative has not presented any convincing 
argument as to how quality assurance reports would be 
relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist.

While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peptic ulcer disease with gastrectomy as a result of 
treatment received from a Department of Veterans Affairs 
medical facility, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


